Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 mischaracterizes different portions of the jet nozzle1 as nozzles, in their own right, without basis. Correction is required and these are deemed a first and second portion of the jet nozzle. Further, it is required that the overall passage in claim 1 be identified as a “jet passage” consistent with the disclosure’s special terminology. Claim 9 is rejected because it is unknown what the concave portion is, nor what “the adjacent jet nozzle” is referring to. Simply put, there is no concave portion in Fig. 64. Claims 12-14 are not rejected; however, it is noted that the applicant has used the same terms to mean different things throughout the specification—the fixed nozzle assembly in the embodiment of Fig. 1 referred to (320)2 and comprised a jet nozzle (340) as a component. Now, the term “fixed nozzle assembly” is used to identify that upon which a  jet nozzle is mounted. Further, element (320) was erratically referred to as a jet nozzle throughout the disclosure and all of this flows from never defining the term in the first place.3 The connects and joins the two portions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US Patent No. 3,176,697) in view of Hopkinson (US Patent No. 3,111,091).
Gibson teaches a dishwashing machine comprising: a cabinet (1), tub (2), Figs. 1-2; and a jet nozzle (141) configured to jet a stream (143) of washing water to the tub, Fig. 31; (col. 12, ll. 4), Figs. 3 & 5. It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Gibson with Hopkinson to utilize a known means to inject liquid into the nozzle and or regulate liquid jetting. Further, the combination teaches the stepped portion; and the second passage diverging (27, 37), Figs. 5 &7; and central line being shared. Express details of a jet port are taught by this combination. The “nozzle tip”5 is taught by the insertion of the portions (38, 26, 14-15, 42, 23), Figs. 2, 5 and 7; further the process to form the liner has no materially disclosed relevance to the structure. It is noted that the use of wider in claim 3 necessitates that the passage by circular, otherwise simply specifying this dimension would not suffice to represent an area. 
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US Patent No. 3,176,697) in view of Hopkinson (US Patent No. 3,111,091), as applied above, in view of Zukausky (US Patent No. 4,457,343),
Gibson as modified by Hopkinson does not teach the inner wall forming the passage comprising arc shapes; however, Zukausky teaches a pressure regulator having equally spaced, circumferentially spaced sub-passages (34) forming cavities, or channels, outwardly of a central aperture in a circle-of-centers configuration for the purpose of increasing aperture peripheral surface area to cross-sectional area so as to reduce or stabilize flow output, (col. 3, ll. 0-65; col. 1, ll. 5-50; claim 5), Fig. 1. The sub-passages are formed by ribs (32). It would have been obvious to . 
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US Patent No. 3,176,697) in view of Hopkinson (US Patent No. 3,111,091), as applied above, in view Stine (US Patent No. 2,780,492).
Gibson as modified by Hopkinson does not teach that the jet nozzle threads into the dishwashing machine but Stine teaches such a threading (16), of spray arm (10) Fig. 1. It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the combination of Gibson and Hopkinson with Stine to utilize a conventional means to secure a detachable nozzle to achieve the expected result. The limitation of a “fixed” nozzle assembly is given no weight.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: and a jet nozzle configured to jet washing water to the washing tub,  in claim 1, and is understood as an outlet, opening, or port (1232) formed at one end of the jet nozzle by which the water is jetted.


Allowable Subject Matter
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest the rotating sub-vane in combination; or the sub-jet hole closed by a moving vane, or the sub-jet hole at all.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.P.R/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The jet nozzle (1200) is omitted from the drawings, but is understood be the tube seen in Fig. 64 and is not to be confused with the fixed nozzle assembly (320), which was also omitted from Figs. 1-3.  
        2 See Fig. 4B. 
        3 Even though the stated object of the invention is best expressed at [0011] of the as-filed specification, which states “On the other hand, in the linear type jet structure, since the jet nozzles are fixed, it is possible to perform a divided washing operation in which the washing water may be distributed to only parts of the whole jet nozzles so that the washing water is jetted to only a partial area in the washing tub.” 
        4 See Certificate of Correction
        5 Which is actually a liner.